Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2021 has been entered.
Response to Amendment
	Claims 1-5 and 7-23, filed 07/21/2021, remain pending in this application and are in condition for allowance.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As stated in the action mailed 09/09/2021, the subject matter of the independent claims 1 and 21 could either not be found or was not suggested in the prior art of record. Upon further consideration, Bruggemann was found to not teach a cylindrical rod member as claimed in the independent claims since it is stated that the rod member 40 has a D-shaped cross-section in Para 0033. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of record to arrive at the claimed invention without a teaching to do so since the shapes of the rods in Fast and Bruggemann are shaped to provide a specific function and modifying them to be cylindrical would render them incapable of performing that function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783